Filed 11/19/21 In re Joseph W. CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE

 In re JOSEPH W. et al., Persons                             B312178
 Coming Under the Juvenile
 Court Law.

 LOS ANGELES COUNTY                                          Los Angeles County
 DEPARTMENT OF                                               Super. Ct. No.
 CHILDREN AND FAMILY                                         18LJJP00584D–E
 SERVICES,

        Plaintiff and Respondent,

        v.

 T.W.,

        Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Steff R. Padilla, Judge Pro Tempore. Appeal dismissed.
      Christopher R. Booth, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Veronica Randazzo, for Plaintiff
and Respondent.
            _______________________________________
                        INTRODUCTION

      T.W. (father) appeals from the juvenile court’s disposition
orders declaring his two minor children dependents of the court
and removing them from his custody after it found he physically
abused both children. On appeal, father argues insufficient
evidence supports the court’s removal orders or, in the
alternative, the court abused its discretion when it awarded him
monitored visits with the children. While this appeal was
pending, the court returned the children to father’s custody,
rendering father’s challenge to the removal and visitation orders
moot. We therefore dismiss the appeal.

                         BACKGROUND

       Father has two minor sons, Joseph and Elias.1 In
November 2020, the Department of Children and Family Services
(Department) filed a dependency petition on the children’s behalf
under Welfare and Institutions Code section 300, subdivisions
(a), (b), and (j), alleging: (1) father physically abused Elias by
repeatedly hitting the child with a belt across the arms, back, and
face and by striking the child’s face with his hand (a-1, b-1, and j-
1 allegations); and (2) father physically abused Joseph by striking
the child’s buttocks, back, and legs with a belt (a-2, b-2, and j-2
allegations).
       The court held the combined jurisdiction and disposition
hearing in March 2021. The court sustained the a-1 and a-2
allegations as pled in the petition and dismissed the other
allegations. The court declared Joseph and Elias dependents of


1Throughout these proceedings, the whereabouts of the children’s
mother were unknown. She is not a party to this appeal.




                                 2
the court and removed them from father’s custody. The court
awarded father monitored visits with the children and ordered
the Department to provide him reunification services.
      Father appealed from the disposition orders.
      On October 6, 2021, while this appeal was pending, the
court returned Joseph and Elias to father’s custody while
continuing to exercise jurisdiction over the children.2

                           DISCUSSION

       On appeal, father challenges only the court’s orders
removing Joseph and Elias from his custody and awarding him
monitored visits with the children. Father does not challenge his
court-ordered case plan or the court’s jurisdiction findings.
       Generally, an appeal becomes moot when subsequent
events, such as an order by the juvenile court, renders it
impossible for the reviewing court to grant the appellant effective
relief. (In re D.N. (2020) 56 Cal.App.5th 741, 757.) In light of the
court’s October 6, 2021 orders, we cannot afford father any
effective relief since those orders provided him all the relief he
seeks on appeal—i.e., the return of Joseph and Elias to his
custody. Because father did not file a reply brief after the


2 On October 8, 2021, the Department filed a letter brief attaching the
court’s October 6, 2021 minute orders returning Joseph and Elias to
father’s custody. Father’s reply brief was due in late October 2021,
after the Department filed its letter brief. Father didn’t file a reply
brief and did not challenge the authenticity of the minute orders
attached to the Department’s letter brief. On our own motion, we take
judicial notice of the court’s October 6, 2021 minute orders. (Evid.
Code, § 452, subd. (d); see In re N.S. (2016) 245 Cal.App.4th 53, 58
[appellate courts in dependency cases routinely consider postjudgment
rulings that affect their ability to grant effective relief].)




                                   3
Department brought the court’s minute orders to our attention,
and he otherwise has not urged us to exercise our discretion to
consider the merits of his arguments on appeal, we dismiss his
appeal as moot. (See In re J.A. (2020) 47 Cal.App.5th 1036, 1050–
1051 [“ ‘ “When no effective relief can be granted, an appeal is
moot and will be dismissed.” ’ ”].)

                           DISPOSITION

       The appeal is dismissed as moot.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                           LAVIN, J.
WE CONCUR:



       EDMON, P. J.



       WINDHAM, J.*




*Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                    4